Citation Nr: 0307262	
Decision Date: 04/15/03    Archive Date: 04/24/03

DOCKET NO.  00-22 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with a history of a Baker's cyst, 
from 10 percent disabling, for the period preceding March 9, 
2001.

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, post-operative, from 20 percent 
disabling.

(The issue regarding entitlement to an increased rating for 
traumatic arthritis of the right knee with a history of a 
Baker's cyst, from 30 percent disabling, for the period 
beginning May 1, 2002, will be the subject of a later 
decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel



INTRODUCTION

The veteran had active military service from April 1979 to 
June 1981. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, which denied the veteran's claim seeking 
entitlement to increased ratings for a right knee disability 
from 10 percent disabling and a postoperative left knee 
disability from 20 percent disabling.  

In an April 2001 rating decision, the RO granted the veteran 
an increased rating to 30 percent for traumatic arthritis of 
the right knee with history of Baker's cyst beginning May 1, 
2002.  The RO gave the veteran a temporary total rating for 
his right knee for the period beginning March 9, 2001, and 
ending April 30, 2002.  

The Board is undertaking additional development on the issue 
regarding an increased rating for traumatic arthritis of the 
right knee with a history of a Baker's cyst, from 30 percent 
disabling, for the period beginning May 1, 2002, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 20.903).  
After giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision addressing 
this issue. 



FINDINGS OF FACT

1.  For the period preceding March 9, 2001, the veteran did 
not have recurrent subluxation or lateral instability of the 
right knee.  

2.  For the period preceding March 9, 2001, even with pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), the 
evidence does not show that the veteran has flexion of the 
right knee limited to 30 degrees or its equivalent, or 
extension limited to 15 degrees or its equivalent.  

3.  The veteran does not have recurrent subluxation or 
lateral instability of the left knee.  

4.  Even with pain on motion, weakened movement, excess 
fatigability, and incoordination considered (including during 
flare-ups), the evidence does not show that the veteran has 
flexion of the left knee limited to 15 degrees or its 
equivalent, or extension limited to 20 degrees or its 
equivalent.  

5.  The veteran has arthritis of the left and right knees.  

6.  The veteran underwent an operation to repair a torn left 
meniscus in October 2000; he suffers pain and flare-ups in 
his left knee.  


CONCLUSIONS OF LAW

1.  Entitlement to an increased rating for traumatic 
arthritis of the right knee with a history of Baker's cyst 
from 10 percent, for the period preceding March 9, 2001, is 
denied.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5003, 5256, 5257, 5259, 
5260, 5261 (2002).  

2.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, post-operative is denied.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § § 4.7, 4.14, 
4.40, 4.45, 4.71(a), Diagnostic Codes 5003, 5256, 5257, 5258, 
5259, 5260, 5261 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran underwent a VA examination in February 1997.  The 
veteran stated that he took Methocarbamol three times a day.  
He had had arthroscopic surgery of his left knee twice and of 
his right knee once.  All surgeries were in the 1990s.  He 
stated that he had constant pain in both knees, and stated 
that the pain was severe.  Gait was antalgic.  The veteran 
was wearing a brace.  Examination showed that the knees 
bilaterally were nontender to palpation, but the examiner 
noted flinching during the exam, that led the examiner to 
think that the veteran had pain.  He had palpable crepitus of 
the right knee, but none was palpated in the left.  There was 
no atrophy of the quadriceps noted and musculoskeletal 
strength was 5/5 in the lower extremities and equal, but 
strength was with some jerking sensation of the legs 
bilaterally.  There was no swelling or deformity.  He had a 
positive Lachman's test bilaterally.  There was no lateral 
instability noted on the examination.  Range of motion of the 
right knee was 0 to 130 degrees, and of the left was 0 to 135 
degrees.  There were no objective signs of pain.  Diagnosis 
was anterior cruciate ligament deficiency of knees with 
degenerative joint disease bilaterally.  

The x-ray report from February 1997 showed no evidence of 
acute fracture, with the right patella intact; several small 
ossicles demonstrated in the right knee joint, which possibly 
could represent osteochondromatosis; and ossicle or 
osteochondromatosis involving posterior aspect of the left 
knee joint, and some minimal degenerative changes 
demonstrated in the left knee.  

A VA x-ray from December 1999 noted an impression of marked 
bilateral knee joint degenerative changes, increased.  

The veteran underwent a VA examination in February 2000.  The 
veteran described pain in the knees all the time, mild to 
severe with increased severity if he tried to lift and carry 
anything and after standing sometimes only 5 minutes.  He 
stated that he could not run.  He had stiffness, and 
sometimes swelling.  There was no heat.  He had redness at 
times, and giveaway of both knees.  The left knee had locked 
in the past.  He took some medication for pain.  He wore knee 
braces most of the time.  He had not had surgery or injury 
since his last exam.  He stated that his knee dislocated.  He 
had recently had injections of medication into his knees.  He 
had not worked since 1981 when he was in food service in the 
military.  He stated that he was unable to go to vocational 
rehabilitation school since he had to take two buses to get 
to school and was unable to do the walking required for 
riding the bus and transferring on the buses.  

Examination showed that the veteran had flexion of the right 
knee to 130 degrees with stated pain from 120-130 degrees.  
Extension was full without pain.  Flexion of the left knee 
was 125 degrees with stated pain starting at 118 degrees and 
lasting throughout motion.  He had a grimace at the end-of-
motion.  Extension was full without pain.  He had no 
tenderness of the knees.  He had pain with resisted extension 
of the left knee.  He had poor effort for bilateral knee 
extension and the examiner could not measure strength.  
Flexion was 4/5, bilaterally without pain.  He had no medial 
or lateral ligamentous laxity and a negative McMurray and 
drawer bilateral.  He had no instability, effusion, redness, 
heat, abnormal movement, or guarding of movement.  He had 
minimal callus of the great toe interphalangeal joint medial 
aspect, bilaterally.  There was no breakdown of the feet.  
Diagnoses were status post right anterior cruciate ligament 
reconstruction and bilateral knee, severe degenerative joint 
disease.  

The veteran underwent an operation in October 2000 for a 
medial meniscus tear of the left knee.  

The veteran underwent a right knee arthroplasty in March 
2001, for which he was given a total rating.  

A VA x-ray report of the right knee from June 2001 showed 
that the joint spaces were well-maintained, and that there 
was no evidence of loosening of the prosthesis.  

The veteran underwent a VA examination in September 2001.  
Regarding his left knee, the veteran stated that he had good 
days and bad days.  He stated that some days he could not 
tell he had a knee problem, and other days he could hardly 
get out of bed.  He rated the pain on those days at 10/10, 
and on other days at 4/10.  He stated that he did not see 
much improvement in the left knee since his scope and 
meniscal repair in October, only that it would occasionally 
give out on him. He had increased pain with pivoting and 
prolonged standing caused pain as well.  There was occasional 
swelling, but very infrequent.  He stated that he had to 
limit his activities, and was unable to run, stoop, or bend, 
because it caused his knee to flare up.  The only functional 
loss the veteran had was on the bad days, he could hardly get 
out of bed because of the pain.  Examination showed full 
active and passive range of motion of the left knee.  He had 
pain on flexion at 95 degrees, but was able to fully flex to 
140 degrees.  No laxity or instability was noted.  He had 
full extension.  No deformity was palpated, and no crepitus 
heard.  The knee was not swollen, but had certain fullness to 
it.  No deformity was noted.  He used a pull-over sleeve 
brace on the left knee.  He denied any particular known 
factors causing flare-ups.  He used Vicodin and Motrin for 
pain and inflammation of the left knee, as well as the right.  
Impression was arthritis of the left knee, status post medial 
meniscus tear, October 2000.  

An x-ray report from September 2002 showed that the total 
knee prosthesis was unchanged from the last exam of June 
2001.  







Analysis

Relevant laws and regulations

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), was enacted. Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  Among other things, the VCAA amended 38 
U.S.C.A. § 5103 to clarify VA's duty to notify claimants and 
their representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part. 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits. 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

The RO notified the veteran of the reasons for its decision, 
as well as the laws and regulations applicable to his claim.  
This information was provided in the November 2000 Statement 
of the Case as well as the October 2001 Supplemental 
Statement of the Case.  In these documents, the RO also 
provided notice of what evidence it had considered.    

In April 2001, the RO sent the veteran a VCCA letter.  In 
said letter, the RO asked the veteran to tell it about any 
additional evidence he wanted obtained.  The letter told the 
veteran that the RO was required to make reasonable efforts 
in obtaining relevant records and to inform the veteran about 
the attempts.  Throughout the appeal and in the VCAA letter, 
the veteran has been asked to provide VA with information 
about other evidence that might be available, and was told VA 
would assist him in obtaining additional evidence (such as 
private medical reports and reports from federal agencies).  
In short, the RO has informed the appellant which information 
and evidence that the appellant was to provide to VA and 
which information and evidence that the VA would attempt to 
obtain on behalf of the appellant.    38 C.F.R. § 3.159 (b) 
(2002); Quartuccio v. Principi, 16 Vet.App. 183 (2002).  

In view of the development that has been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  He was 
afforded several VA examinations to determine the current 
severity of his knee disorders  For the aforementioned 
reasons, there is no reasonable possibility that further 
assistance would aid in the substantiation of the claim.  In 
short, the requirements under the VCAA have been met.  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002).  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Court has held that VA must consider the applicability of 
regulations relating to pain.  Quarles v. Derwinski, 3 
Vet.App. 129, 139 (1992); Schafrath v. Derwinski, 1 Vet.App. 
589, 593 (1993); Hatlestad v. Derwinski, 1 Vet.App. 164, 167 
(1991).  In DeLuca v. Brown, 8 Vet. App. 202 (1995), the 
Court held that codes that provide a rating solely on the 
basis of loss of range of motion must consider 38 C.F.R. 
§§ 4.40 and 4.45 (regulations pertaining to functional loss 
of the joints due to such factors as pain, weakened movement, 
excess fatigability, and incoordination).  Therefore, to the 
extent possible, the degree of additional range of motion 
loss due to pain, weakened movement, excess fatigability, or 
incoordination should be noted, including during flare-ups.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated on the basis of limitation of motion for 
the specified joint.  

Under Diagnostic Code 5055 for a knee replacement, for one 
year following implantation, the knee joint warrants an 
evaluation of 100 percent.  Thereafter, where there are 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity, a 60 percent evaluation 
is warranted.  Where there are intermediate degrees of 
residual weakness, pain or limitation of motion, the 
disability is rated by analogy to Diagnostic Codes 5256, 5261 
or 5262, with a minimum evaluation of 30 percent to be 
assigned.  38 U.S.C.A. § 4.71a, Diagnostic Code 5055 (2002).  

When there is ankylosis [immobility or fusion] of the knee, 
30 to 60 percent ratings may be assigned depending on the 
angle at which the knee joint is immobilized.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.

When semilunar cartilage is dislocated with frequent episodes 
of "locking", pain, and effusion into the joint, then a 20 
percent rating is assigned.  When semilunar cartilage has 
been removed and is symptomatic, then a 10 percent rating is 
assigned.  38 C.F.R. § 4.71a, Diagnostic Codes 5258, 5259 
(2002).  

When flexion [bending] of the leg [at the knee joint] is 
limited to 15 degrees, then a 30 percent rating is assigned.  
When flexion of the leg is limited to 30 degrees, then a 20 
percent rating is assigned.  When flexion of the leg is 
limited to 45 degrees, then a 10 percent rating is assigned.  
When flexion of the leg is limited to 60 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5260.

When extension [straightening] of the leg [at the knee joint] 
is limited to 30 degrees, then a 40 percent rating is 
assigned.  When extension of the leg is limited to 20 
degrees, then a 30 percent rating is assigned.  When 
extension of the leg is limited to 15 degrees, then a 20 
percent rating is assigned.  When extension of the leg is 
limited to 10 degrees, then a 10 percent rating is assigned.  
When extension of the leg is limited to 5 degrees, then a 
noncompensable rating is assigned.  38 C.F.R. § 4.71 (a), 
Diagnostic Code 5261.

Regarding other impairments of the knee, when there is severe 
recurrent subluxation or lateral instability a 30 percent 
rating is assigned.  When there is moderate recurrent 
subluxation or lateral instability a 20 percent rating is 
assigned.  When there is slight recurrent subluxation or 
lateral instability a 10 percent rating is assigned.  
38 C.F.R. § 4.71 (a), Diagnostic Code 5257.

In a precedent opinion the VA's General Counsel has held that 
although a veteran can be rated separately under Diagnostic 
Code 5257 and Diagnostic Code 5003, "a separate rating must 
be based upon additional disability."  When a knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis."  
VAOGCPREC 23-97.

Under Diagnostic Code 5003 for degenerative arthritis, the 
veteran's disability is to be rated according to limitation 
of motion of the knee.  The law provides that, to warrant a 
separate rating for arthritis, the veteran must at least be 
entitled to a noncompensable rating under limitation of 
motion.  If limitation of motion exists which is 
noncompensable, then a 10 percent rating is to be assigned.  
If there is no limitation of motion, the veteran can still be 
assigned a 10 percent rating if there is x-ray evidence of 
involvement of 2 more major joints or 2 or more minor joints.  
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2002).  

38 C.F.R. § 4.59 provides that "[i]t is the intention to 
recognize actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint."  Read together, 
Diagnostic Code 5003 and section 4.59 thus prescribe that a 
painful major joint or group of joints affected by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 10 
percent rating, even though there is no actual limitation of 
motion. See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991).

When semilunar cartilage is dislocated with frequent episodes 
of "locking,", pain, and effusion into the joint, then a 20 
percent rating is assigned.  38 C.F.R. § 4.71(a), Diagnostic 
Code 5258.  A 10 percent rating is assigned when semilunar 
cartilage has been removed, but the knee is symptomatic.  
38 C.F.R. § 4.71(a), Diagnostic Code 5259.  


Entitlement to an increased rating for traumatic arthritis of 
the right knee with a history of a Baker's cyst, from 10 
percent disabling, for the period preceding 
March 9, 2001.

For the period prior to March 9, 2001, even though the 
veteran's right knee was rated under Diagnostic Code 5257, 
the evidence does not show findings for subluxation or 
lateral instability of the right knee.  At the February 1997 
VA examination, there was no lateral instability.  At the 
February 2000 VA examination, there was no medial or lateral 
ligamentous laxity and no instability.  Thus, it is 
determined that the veteran's right knee is better rated 
under Diagnostic Codes 5260 and 5261 measuring limitation of 
motion.  Even though a December 1999 x-ray showed 
degenerative changes of the right knee, without a finding of 
"slight" subluxation or instability, the veteran is not 
entitled to a separate rating for his right knee disability 
for subluxation and lateral instability pursuant to 
VAOPGCPREC 23-97.

To be entitled to a 20 percent rating under Diagnostic Code 
5260, the evidence would have to show limitation of flexion 
to 30 degrees.  To be entitled to a 20 percent rating under 
Diagnostic Code 5261, the evidence would have to show 
limitation of extension to 15 degrees.  However, the only 
range of motion findings for the period prior to March 9, 
2001, showed full range of motion.  In February 1997, the 
veteran had 0 to 130 degrees range of motion.  In February 
2000, the veteran had 0 to 130 degrees range of motion, with 
pain starting at 120 degrees. Thus, although the veteran had 
full range of motion, it is determined that the 10 percent 
rating assigned was appropriate to account for the pain on 
range of motion testing as well as for the pain the veteran 
reported he had when walking.  Based on the full range of 
motion testing, it is determined that even with pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), a 10 
percent rating adequately reflects the veteran's limitation 
of function of the right knee for the period prior to March 
9, 2001.
 
As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


Entitlement to an increased rating for traumatic arthritis of 
the left knee, post-operative, from 20 percent disabling.

For the period prior to March 9, 2001, even though the 
veteran's left knee was rated under Diagnostic Code 5257, the 
evidence does not show findings for subluxation or lateral 
instability of the left knee.  At the February 1997 VA 
examination, there was no lateral instability.  At the 
February 2000 VA examination, there was no medial or lateral 
ligamentous laxity and no instability.  No laxity or 
instability was noted at the February 2001 VA examination.  

Thus, it is determined that the veteran's left knee is better 
rated under the Diagnostic Codes 5260 and 5261 measuring 
limitation of motion.  Even though a December 1999 x-ray 
showed degenerative changes of the left knee, without a 
finding of "slight" subluxation or instability, the veteran 
is not entitled to a separate rating for his left knee 
disability for subluxation and lateral instability pursuant 
to VAOPGCPREC 23-97.  

To be entitled to a 30 percent rating under Diagnostic Code 
5260, the evidence would have to show limitation of flexion 
to 15 degrees.  To be entitled to a 30 percent rating under 
Diagnostic Code 5261, the evidence would have to show 
limitation of extension to 20 degrees.  However, the only 
range of motion findings did not show such limitation of 
motion.  In February 1997, the veteran had 0 to 125 degrees 
range of motion, with pain starting at 118 degrees.  In 
September 2001, the veteran had 0 to 140 degrees range of 
motion, with pain starting at 95 degrees. Thus, although the 
veteran had full range of motion, it is determined that the 
20 percent rating assigned was appropriate to account for the 
pain on range of motion testing as well as for the pain the 
veteran reported during flare-ups.  Based on the full range 
of motion testing, it is determined that even with pain on 
motion, weakened movement, excess fatigability, and 
incoordination considered (including during flare-ups), a 20 
percent rating adequately reflects the veteran's limitation 
of function of the left knee. 

A 10 percent rating is for application under Diagnostic Code 
5259 when the knee is symptomatic.  While the evidence shows 
that the veteran underwent an operation to repair a torn 
meniscus in October 2000, and that symptoms were indeed noted 
at the veteran's September 2001 VA examination, the symptoms 
of pain that the veteran experiences are deemed to be 
adequately represented in the veteran's 20 percent rating for 
limitation of motion.  The veteran would not be entitled to a 
separate evaluation under Diagnostic Code 5259 due to the 
rule against pyramiding. See 38 C.F.R. § 4.14 (2002) (the 
evaluation of the same manifestation under different 
diagnoses is to be avoided). 

This case does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, the current 
evidence demonstrates that an extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b) is not warranted.  The 
evidence does not show that the veteran has had frequent 
periods of hospitalization.  Regarding marked interference 
with employment, the veteran's disability manifests itself in 
ways that are contemplated in the rating schedule.  There are 
no unusual manifestations regarding the veteran's disability.  

While the veteran's knee disabilities have had some 
consequences with regard to his employment, his disability 
does not have unusual manifestations and does not affect 
employment in ways that are not already taken into account 
under the provisions of the rating schedule.  It is important 
to note that, under the provisions of  38 C.F.R. § 4.1, the 
percentage ratings contemplated in the rating schedule 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and their residual conditions in civil 
occupations.  The regulation further provides that, in 
general, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1  In the 
absence of medical evidence showing frequent hospitalizations 
or marked interference with employability (i.e. interference 
with employability not contemplated in the rating criteria), 
the provisions of 38 C.F.R. § 3.321 relating to 
extraschedular evaluations are not applicable here.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt doctrine is not for 
application, and the veteran's claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to an increased rating for traumatic arthritis of 
the right knee with a history of a Baker's cyst, from 10 
percent disabling, for the period preceding March 9, 2001, is 
denied.

Entitlement to an increased rating for traumatic arthritis of 
the left knee, post-operative, from 20 percent disabling, is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

